DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          HARRIS SHAPIRO,
                             Appellant,

                                    v.

SPL HOLDINGS, LLC, CENTRAL COMMUNITIES, LLC, FLORIDA REAL
  ESTATE VALUE FUND, LP, FLORIDA REAL ESTATE VALUE FUND
       MANAGER, LLC, and 13TH FLOOR MANAGER, LLC,
                          Appellees.

                              No. 4D17-3354

                              [June 7, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE17006939.

  Robert Pasin of Law Office of Robert Pasin, Coral Springs, for appellant.

    Lara O’Donnell Grillo and Etan Mark of Mark Migdal & Hayden, Miami,
for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.